DETAILED ACTION
This Office Action is responsive to the amendment for application 13/620,779 filed on 2 July 2021. Claims 21, 26-27, 32-33, and 38 have been amended, and claims 25, 31, and 37 have been cancelled.
Claims 21-24, 26-30, 32-36, and 38 have been allowed.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The rejections of claims 21-24, 26-30, 32-36, and 38 have been withdrawn.

Allowable Subject Matter
Claims 21-24, 26-30, 32-36, and 38, being herein renumbered claims 1-15, are allowed.

The following is an examiner’s statement of reasons for allowance:
As Applicant points out on pages 7 of the remarks dated 2 July 2021, and as indicated by Examiner in the previous Office action, the prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 21 (claim renumbered 1 herein) “wherein the application logical disk includes an agent configured to create links between the application logical disk and another logical disk” in conjunction with the rest of the 
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims are allowed
Any comments that Applicant considers necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196